Citation Nr: 1450200	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a stroke.

6.  Entitlement to service connection for left hemiparesis (claimed as numbness on the left side).  

7.  Entitlement to service connection for degenerative arthritis (including arms, elbow joints, neck, shoulders, and legs).  

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a bilateral eye condition (claimed as decreased vision).

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for heart disease.

12.  Entitlement to service connection for a hearing loss disability.

13.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

14.  Entitlement to service connection for headaches.  

15.  Entitlement to service connection for a sinus condition.  

16.  Entitlement to service connection for corns on the feet. 

17.  Entitlement to service connection for acid reflux disease.  

18.  Entitlement to service connection for fibromyalgia (claimed as musculoskeletal pain with tender points).

19.  Entitlement to service connection for a colon condition.

20.  Entitlement to service connection for a right shoulder condition (claimed as bilateral shoulder condition with limited mobility).

21.  Entitlement to service connection for a left shoulder condition (claimed as bilateral shoulder condition with limited mobility).

22.  Entitlement to nonservice connected pension.

23.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a June 2014 videoconference hearing, and a transcript has been associated with his record.  

The Board observes that the Veteran has claimed a back condition, which the RO has adjudicated as a spine condition.  For purposes of clarification, and in consideration of the Veteran's references to his back, as opposed to his neck, the Board has recharacterized the issue as one of entitlement to service connection for a lumbar spine disability.

This appeal was processed taking into consideration the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a spine disorder, a right knee disability, a left knee disability, hypertension, and residuals of a stroke, to include as secondary to hypertension.  

In July 2010 the Veteran reported that he was treated for high blood pressure while stationed in Korea.  These service treatment records do not appear to be associated with the record, and should be requested on remand.  

At his June 2014 hearing the Veteran reported that he sought medical treatment in approximately 1978 at the VA in Tuskegee, Alabama and later at the VA in Montgomery, Alabama.  Currently, VA health records from the 1970s through 1990s are not of record.  In addition, the Veteran reported that he had an MRI of the knees and his back at the VA just one month prior to the hearing.  

The Veteran also indicated that he sought private treatment in approximately 1978 for his knees, and following an X-ray the doctor told him that he had crushed his knees and recommended surgery.  The Veteran reported that when he transferred his care to the VA he was similarly informed and advised regarding his knees.  

These records have not, however, been associated with the record.  As such, it appears that there are outstanding VA treatment records, as well as private treatment records.  The Veteran should be requested to provide the necessary information and authorization to release the private treatment records, which should then be requested, and if available, associated with the record.  The VA should also request all outstanding VA treatment records, to include those from 1978 to the present that have not already been associated with the record.  

The Veteran has reported that he injured his knees and back while in service.  Specifically, he conveyed that as a lineman in the field he would climb trees to hang wire, and jump from the trees to quickly move onto the next one.  He recalled a time that he jumped from a tree with wire and felt a buckling and painful sensation in his left knee.  The Veteran reported that he noticed swelling and wrapped his knee in an ace bandage.  The Veteran indicated that his right knee took a lot of hits in service.  He specified that he avoided going to sick call, especially when he was in the field.  

The Veteran also indicated that during service he experienced pain and stiffness in his back.  He recalled that he helped by lifting heavy trunks or safes with secured documents that he moved in the field.  The Veteran described treating his symptoms with pain medication that a friend supplied.  

Current VA treatment records show that the Veteran has been assessed as having degenerative joint disease and hypertension.  VA treatment records also reveal that the Veteran had a stroke.  In 2009 an MRI of the right and left knees, showed torn medial menisci among other problems.  The Veteran has contended that his stroke was secondary to his hypertension.  

Considering the above, and the absence of other medical evidence regarding these claimed disabilities, the Board finds that remand for a VA examination to address the nature and etiology of claimed disabilities of the spine, right and left knees, hypertension, and stroke is necessary.

The Veteran claimed entitlement to service connection for left hemiparesis (claimed as numbness on the left side); degenerative arthritis (including arms, elbow joints, neck, shoulders, and legs); sleep apnea; a bilateral eye condition (claimed as decreased vision); diabetes mellitus; heart disease; a hearing loss disability; a psychiatric disorder, to include posttraumatic stress disorder (PTSD); headaches; a sinus condition; corns on the feet; acid reflux disease; fibromyalgia (claimed as musculoskeletal pain with tender points); a colon condition; a right shoulder condition (claimed as bilateral shoulder condition with limited mobility); a left shoulder condition (claimed as bilateral shoulder condition with limited mobility); non-service connected pension; and, a total rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2011 the RO issued a rating decision denying entitlement to these disabilities, and in February 2012 the Veteran essentially filed a Notice of Disagreement as to these issues.  As such, these issues are remanded in order for the RO to provide a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request and associate with the record any outstanding private treatment records from 1978 regarding the knees and back, VA treatment records, to include those from Tuskegee and Montgomery, Alabama since 1978, and service treatment records.  

If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that cannot be obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) to determine the nature and etiology of his (1) lumbar spine, (2) right knee, (3) left knee, (4) hypertension, and (5) stroke disabilities.  The examiner should be provided the Veteran's claims folder and access to Virtual VA and VBMS for review.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

The examiner should then render opinions as to whether it is at least as likely as not that any currently shown lumbar spine disability, right or left knee disabilities, hypertension, or residual of stroke is related to service or any incident therein.  

If the examiner determines that it is at least as likely as not that the Veteran's hypertension is related to service or any incident therein, then the examiner should also opine as to whether it is at least as likely as not that the Veteran's stroke and residuals were (a) caused by or (b) aggravated by the hypertension.

A rationale for all opinions expressed should be provided. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Provide the Veteran and his representative a statement of the case regarding the issues of entitlement to service connection for (1) left hemiparesis (claimed as numbness on the left side); (2) degenerative arthritis (including arms, elbow joints, neck, shoulders, and legs); (3) sleep apnea; (4) a bilateral eye condition (claimed as decreased vision); (5) diabetes mellitus; (6) heart disease; (7) a hearing loss disability; (8) a psychiatric disorder, to include posttraumatic stress disorder (PTSD); (9) headaches; (10) a sinus condition; (11) corns on the feet; (12) acid reflux disease; (13) fibromyalgia (claimed as musculoskeletal pain with tender points); (14) a colon condition; (15) a right shoulder condition (claimed as bilateral shoulder condition with limited mobility); (16) a left shoulder condition (claimed as bilateral shoulder condition with limited mobility); (17) non-service connected pension; and, (18) a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant is to be notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

4.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



